Citation Nr: 9911371	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post fractured/lacerated left index finger.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1951 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Washington, DC 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran had a personal hearing before the undersigned 
Member of the Board on January 21, 1999.  During the hearing, 
the veteran indicated that he did not wish to withdraw an 
issue regarding an increased evaluation for service-connected 
post-traumatic stress disorder; as was previously indicated 
by the RO.  Accordingly, the issues on appeal are as stated 
on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran's clinical signs and manifestations of post- 
traumatic stress disorder are productive of no more than 
definite impairment; and of no more than social and 
industrial impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due suspiciousness, chronic sleep 
impairment and mild memory loss.

2.  The veteran's service connected left finger disability is 
currently manifested by limited motion in the distal 
interphalangeal joint and proximal joint, with impaired 
mobility therein, valgus deformity of the left index finger, 
and traumatic disruption and internal derangement of the left 
index finger; productive of no more than favorable or 
unfavorable ankylosis of that finger.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1997), 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury of the left index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.71a, Diagnostic Codes 5123, 5225 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims are well grounded 
and adequately developed.  This finding is partly based on 
the veteran's evidentiary assertion that his service-
connected post-traumatic stress disorder and left finger 
disability and have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  
Waddell v. Brown, 5 Vet. App. 454, 456  (1993); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected post-traumatic stress disorder and left 
finger disability.  As the veteran is unrepresented in this 
matter, many of his contentions and arguments are interwoven 
with the evidence as reported below for a better 
understanding of the veteran's claims for benefits. 


Post Traumatic Stress Disorder

Additionally, the Board notes that that the VA Schedule for 
Rating Disabilities was revised in November 1996 with respect 
to the regulations applicable to rating mental disorders.  
See 61 Fed. Reg. 52,695 (1996).  Those provisions, which 
became effective November 7, 1996, replaced the rating 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect through November 6, 1996).  The amended criteria for 
evaluating service-connected mental disorders are now 
codified at newly designated 38 C.F.R. § 4.130 (1997), 38 
C.F.R. § 4.130 (1998).  See also 61 Fed. Reg. 52,700-02 
(1996).  The amended rating criteria are sufficiently 
different from those in effect through November 6, 1996.

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam) 
(appellants' claims should be adjudicated under the version 
of the regulations most favorable to him).  

In this case, the veteran has been provided with the amended 
provisions for mental disorders, via the issuance of a May 
1997 rating decision and May 1997 Statement of the Case 
wherein the RO provided the veteran with both the old and new 
regulations.  Accordingly, he has had the opportunity to 
provide argument in support of his claim under those 
provisions.  The agency of original jurisdiction has had the 
opportunity to adjudicate the claim according to the new 
provisions.  Therefore, the Board determines that the veteran 
is not prejudiced by the change in law that occurred after 
the initiation of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The Board will consider both the old 
and new rating criteria and apply that criteria which are 
most favorable to the veteran.

In this case, the veteran's psychiatric disability is rated 
under Diagnostic Code 9411, for post-traumatic stress 
disorder. 

Under the old rating criteria, the evaluation for the 
veteran's service-connected post-traumatic stress disorder is 
based on the degree of impairment of his social and 
industrial adaptability.  See 38 C.F.R. §§ 4.129, 4.130.  A 
30 percent evaluation is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  A 50 percent evaluation requires 
that the ability to establish or maintain effective or 
favorable relationships is considerably impaired, and that 
because of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
4.132, Diagnostic Code 9411 (1996) (effective through 
November 6, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite," as used in 38 C.F.R. § 4.132 to 
describe a 30 percent evaluation for certain mental 
disorders, is "qualitative" in character, whereas the other 
terms in the rating schedule for psychiatric disorders are 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  Hood, 4 Vet. App. at 303.  
In a subsequent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9, 1993), 59 Fed. Reg. 4752 (1994).  The Board is 
bound by this interpretation of the term "definite." See 38 
U.S.C.A § 7104(c) (West 1991).

Under the new rating criteria, the general rating formula for 
mental disorders, including post-traumatic stress disorder, 
is as follows:  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  61 Fed. Reg. 
52,695, 52,501 (effective from November 7, 1996) (now 
codified 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998)).

Service connection for post-traumatic stress disorder was 
originally denied in a January 1995 rating action.  It was 
later granted in an April 1995 rating decision, and a 
10 percent evaluation was assigned, effective September 2, 
1994.  The RO considered the veteran's inservice stressors 
related to the war zone and the following post-service 
evidence. 

In October 1994, the veteran underwent a VA examination for 
post-traumatic stress disorder.  The examiner noted the 
veteran's psychiatric history and indicated that he and been 
an air crewman flight traffic specialist in Vietnam.  Wounded 
men were brought onto the aircraft where the veteran worked.  
The veteran currently was unable to sleep for having visions 
of men with their eyes blown off and their genitals ripped 
out by shrapnel.  His wife indicated that the veteran made 
noises at night in his sleep while dreaming.  He awoke in 
cold sweat with a very rapid heart rate.  He awoke crying 
many times and remembered that (being in the war) was like 
playing Russian roulette because he never knew when he would 
be shot down.  He reported that night mission were worst 
because the aircraft were lit up and easily spotted by the 
enemy.  The examiner noted that the veteran felt very guilty 
but that he was unable to specify anything further.  The 
veteran indicated that he had worked in a hospital as a 
psychiatric technician and that he retired the month before 
because he could not handle the stress of patient care, and 
because he was unable to deal with the demands of some 
patients.  He also feared being assaulted on the outside by 
these same patients.  He reportedly had a very difficult time 
working for various supervisors because of their 
"unreasonable" approaches and stated that he had had at 
least eight supervisors in a few months.  

Mental status examination revealed an alert man who appeared 
healthy with no evidence of any thought disorder.  He showed 
no neurovegetative signs or any psychomotor retardation.  His 
affect, however, seemed somewhat agitated and perhaps 
depressed.  There was no evidence of any delusions, no 
paranoia.  There was no expression of any suicidal thinking.  
There was no evidence of any feelings of hopelessness or 
helplessness or worthlessness.  His sensorium was intact.  
His memory functions were unimpaired.  His ability to 
abstract was within normal limits.  His judgment and insight 
were poor to fair in that he related very serious subjective 
distress, though when a recommendation was made to seek 
psychiatric evaluation in the VA clinic, the veteran felt 
that medication would not help him.  

The diagnosis was Axis I, post-traumatic stress disorder 
manifested by recollections and dreams of his work as a crew 
member in helping the nurses with the various loading and 
unloading of the wounded.  The examiner stated:  

In my opinion, the patient's symptoms are not 
overwhelming nor do they cause any compromise with 
his emotional controls, nor did he express any 
guilt about being a survivor and coming out of the 
difficult situation that he was in totally 
unscathed emotionally.  It was recommended to the 
patient that he be evaluated by our post-traumatic 
stress disorder clinical team to see if he can get 
some possible relief.  

In April 1997, the veteran underwent a VA examination for 
post-traumatic stress disorder.  The veteran reported a 
history of continued nightmares and flashbacks.  He had had 
poor sleep due to the unpleasant memories and nightmares the 
he had.  The veteran reported that when he was working with 
patients it often brought back memories of his own 
experience.  During the day, he had been able to learn to 
control his flashbacks with medication.  He noted that 
walking into the hospital (that day), however, brought back 
the memories of the injured.  The veteran continued to avoid 
people, and was detached from others.  He had difficulty with 
sleep for years, difficulty falling asleep with frequent 
awakenings.  He would sometimes listen to music at night to 
try to thwart off the memories and nightmares.  He had 
recurrent dreams where he recalled every forte that he had 
and all of the people that were killed and injured.  At best, 
he would sleep two to four hours per day and would have 
difficulty falling back to sleep after his awakenings.  He 
often had a recurring nightmare of being in a plane and 
afraid that it would fall and crash; of being shot at; and of 
hearing people in the body bags move around in the plane as 
the plane was falling.  The veteran reported that he saw 
light flashing, and that he often woke up with night sweats, 
difficulty functioning, and feeling on edge during the day.  
He had learned to be able to control his easy startling and 
hypervigilance.  He avoided people and being close to people.  

Family and other pertinent history included that he was 
married and had been for 28 years an had one daughter who was 
married.  He lived with his wife.  He was last employed two 
months prior when he worked with mentally retarded people.  
After service the veteran obtained a GED and took classes in 
electronics.  

Mental status examination revealed that the veteran was 
cooperative, casually dressed, and that he made good eye 
contact.  Speech had its normal rate and rhythm.  Stream of 
thought was logical and goal directed without flight of ideas 
or loose associations.  He had a full range affect.  He 
denied hallucinations or paranoid ideation.  He denied 
depressed mood or hopelessness.  He stated that he isolated 
himself and worked with his computers.  He wished that he had 
not gone to Vietnam, as it had changed his life, and he felt 
regrets about it.  He denied worthlessness or guilt and 
acknowledged good self esteem.  He denied any suicidal or 
homicidal ideation.  He denied anhedonia.  His interests were 
good.  He reported difficulty with preoccupying thoughts, 
mostly at night due to vividness and intrusiveness of his 
nightmares.  During the day, he had learned to control those 
thoughts.  He had some regret that he isolated himself 
somewhat due to his experience in Vietnam, but his experience 
there changed his perception about how he socialized with 
others.  His wife had had to learn to adjust to his symptoms.  
The examiner again noted that the veteran thought about being 
in a falling plane with bodies in body bags.  

The assessment was that the veteran was involved in combat 
areas and transporting injured and dead under hostile fire 
with continued symptoms and with nightmares consistent with 
post-traumatic stress disorder symptoms which had led to some 
distress and disability.  

In a May 1997 rating decision, the RO granted an increased 
rating, from 10 to 30 percent, for the veteran's post-
traumatic stress disorder disability.  The effective date was 
again September 2, 1994.  It was in this rating decision that 
the RO enumerated the regulations for post-traumatic stress 
disorder effective prior to November 1996, and the new rating 
criteria which became effective thereafter.  The RO 
determined that the veteran's symptomatology was consistent 
with 30 percent and noted that, under the new regulations, 
the evidence was negative for the criteria needed for a 50 
percent evaluation.  As indicated in the introduction, there 
was some confusion as to whether the veteran wanted to pursue 
a higher evaluation, and at his personal hearing before a 
Member of the Board in January 1999, he clearly indicated 
that he wished to appeal the 30 percent rating for post-
traumatic stress disorder.  See T. 12.  

At the January 1999 personal hearing, the veteran reiterated 
much of what he had reported by history on VA examinations in 
October 1994 and April 1997; as well as his current symptoms.  
Included in his testimony was that he had bad dreams at night 
concerning flying the aircraft and dealing with death and 
war; which caused sleepless nights.  See T. 12-14.  The 
veteran said that he relived those situations.  T. 15.  He 
said he was outgoing before he went into the service and that 
he was not outgoing after he left the service.  He testified 
that he no longer went to church and that he had been brought 
up in church.  Essentially, he felt that people, including 
church people, treated him differently when they found out 
that he was in the military.  When asked if he engaged in 
recreational or civic organizations, the veteran stated that 
he was a ventriloquist and magician and that he performed 
free shows for different organizations.  T. 16.  Regarding 
the effect his disability had on his employment, the veteran 
stated that when people found out that he was in the military 
the first question that they asked was whether he had killed 
anyone.  Id.  The veteran indicated that his disability 
interfered with his sex life with his wife.  T. 17.  

The Board has reviewed the record in its entirety and 
determines that the veteran is not entitled to an increased 
rating.  As indicated above, the veteran actually received an 
increased evaluation from the RO, from 10 to 30 percent, 
during the course of this appeal.  Thereafter, at his 
personal hearing in January 1999, the veteran specifically 
continued to disagree with the evaluation assigned.  
Moreover, the Court in AB v. Brown, 6 Vet. App. 35, 39 (1993) 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulations.  The Court also 
stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
is awarded."  Id. at 38.  Therefore, the veteran was 
completely in the realm of his due process rights to continue 
the appeal for an increased evaluation, and the Board is 
prepared to adjudicate the claim.

Review of the evidence in its entirety leads the Board to 
determine that the veteran's disability picture for his 
service-connected post traumatic stress disorder more nearly 
approximates the criteria and rating already in effect for a 
30 percent evaluation under both old and new provisions of 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  In this respect, 
the record reflects that the veteran is definitely, and not 
considerably, impaired in his ability to maintain effective 
and wholesome relationships with people.  

The veteran is in a twenty eight year marital relationship 
with his wife, and while he reported having sexual problems 
due to his sleeplessness and the causes therein, nonetheless, 
he has maintained a twenty eight year relationship with 
another person.  He reports having a grown and married 
daughter, and there is no indication in the record that the 
relationship is other than wholesome and effective.  A 
showing of a strained relationship is seen where the veteran 
subjectively reported that he could not get along with 
several supervisors because they were "unreasonable."  
However, ultimately regarding his employment the veteran saw 
fit to remove himself from the counseling position which was 
not working out for him and he took employment instead as a 
substitute teacher.  It is noted that on VA examination in 
October 1994, at the time that he left his employment as a 
counselor, he did not report that treating his patients 
brought on memories, flashbacks and other symptoms of post-
traumatic stress disorder; but rather that he left because of 
other job related concerns (i.e. for his safety).  It was not 
until the April 1997 VA examination that the veteran reported 
that he had left the prior position because caring for those 
patients brought back wartime memories.  In any event, the 
veteran appears to be functioning without impairment in his 
current position as a substitute teacher.  Furthermore, the 
veteran engages in recreational social activities with others 
as he performs his ventriloquist and magicians acts for free, 
on a volunteer basis, for various organizations.  

The record consistently shows that the veteran has flashbacks 
and nightmares regarding flying planes in Vietnam.  These 
fears manifested in the form of nightmares and flashbacks, 
along with the disability picture described above, are not 
indicative of considerable impairment under the old criteria 
for a 50 percent rating.  The disability picture does not 
show a veteran who is considerably unable to maintain 
effective relationships because of psychoneurotic symptoms.  
Rather, it shows that the veteran is definitely impaired.  
Under the new criteria for 30 percent, there is a showing of 
impairment with occasional decrease in work efficiency, and 
that the veteran may be somewhat depressed and suspicious of 
others, such as church people, and that he has chronic sleep 
impairment.  One aspect of his disability that changed from 
the VA examination in October 1994 to the April 1997 
examination, was that he originally reported no feelings of 
remorse or guilt associated with the disorder, and 
subsequently reported that he wished he had not gone to 
Vietnam because it had changed his life.  That change, and 
any other worsening of the veteran's condition, was 
adequately reflected in the increased evaluation afforded him 
by the RO in the May 1997 rating decision.  The veteran is 
not entitled to a further increase as his symptomatology does 
not comport with a higher rating.  

This determination is supported by the findings and history 
of the veteran's disorder as described above in the VA 
examination reports and hearing testimony.  Clinical findings 
show that his interests are good, he enjoys working with 
computers, he made good eye contact with the examiner, and 
that he has even learned to control his flashbacks during the 
day.  The examination results did not show that the veteran 
was more than definitely impaired under the old criteria, and 
it did show that the veteran has some characteristics meeting 
the criteria for 30 percent under the new criteria.  

The new criteria for rating psychiatric disorders are not 
more favorable for the veteran .  Therein, a 50 percent 
evaluation is for consideration where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  61 Fed. Reg. 52,695, 52,501 (effective from 
November 7, 1996) (now codified 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998)).  This type of symptomatology is not shown 
in the veteran's case.  Rather, under the new criteria, the 
veteran generally functions satisfactorily in terms of 
routine behavior, self care, and normal conversation; which 
is reflective of a 30 percent evaluation under the new 
criteria.  In essence, it is determined that the veteran is 
not affected socially or occupationally from post-traumatic 
stress disorder to a degree above the current rating.  Thus, 
the veteran's post-traumatic stress disorder disability does 
not warrant an evaluation in excess of 30 percent under 
Diagnostic Code 9411 (1998).

All pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath, supra, and the Board 
concludes that the veteran is most appropriately evaluated at 
the 30 rate under both the old and amended versions of 
Diagnostic Code 9411.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The benefit 
sought on appeal is therefore denied.



Left Finger 

In an August 1993 rating decision service connection was 
granted for the veteran's left index finger disability.  It 
was described as status post near complete transection of the 
left index finger with reattachment, and a 10 percent rating 
was assigned, effective June 24, 1992.  Twenty years of the 
veteran's service medical records were reviewed, and therein 
it was indicated that in August 1964, the veteran severed 75 
percent of his left index finger.  The veteran failed to 
report for a VA examination scheduled in 1972.  There was a 
private medical notation, undated, with comments from the 
veteran dated in February 1993, to the effect that the 
veteran had follow-up treatment for the left finger injury.  
Mistakenly, the medical document spoke to the left finger at 
first and then to the right finger, noting that there was 
tenderness to the distal touch of the right index finger with 
no edema and negative decreased range of motion.  Upon VA 
examination in May 1993, extension DIP (distal 
interphalangeal) was 30 degrees, flexion was 60 degrees.  
There was fixed deformity with flexion of the PIP (posterior 
interphalangeal).  There was muscular atrophy of the extensor 
tendon.  The RO stated that a 10 percent disability rating 
was assigned based on subjective complaints and evidence of 
limitation of motion.  The diagnoses were status post near 
complete transection of the left index finger status post re-
attachment; residual flexion deformity, sensory and motor 
deficit; persistent post traumatic pain; and post traumatic 
osteoarthritis.  Corresponding x-rays showed deformed middle 
phalanx of the index finger.

In a January 1995 rating decision, the veteran's 10 percent 
evaluation was continued because, while he had requested 
consideration of an increased evaluation, he did not provide 
medical evidence to support his claim at that time.  

In February 1995, the veteran underwent neurological 
consultation by a private physician.  The examination report 
revealed that the veteran was right-handed, and that he had 
suffered a severe musculoskeletal injury to the left index 
finger during an industrial accident in 1965.  Currently, the 
veteran was having increased pain in the left index finger 
and along the extensor tendon level of the left index finger, 
across the volar aspect of the wrist, extending on to the 
left forearm.  That had been present over the past 8 months 
along with loss of grip strength in the left hand; 
particularly of the left index finger.  The pain was much 
worse during the night and he had to take Motrin for the 
pain.  

The physician stated that the veteran's examination disclosed 
limited motion of the left index finger, particularly the 
distal interphalangeal joint, as well as the proximal.  He 
had impaired mobility at both of those joints and a valgus 
deformity of the left index finger.  The impression was:  
Traumatic disruption and internal derangement of the left 
index finger; remote cause 1965.  Treatment as per primary 
care at Malcolm Grown U.S.A.F. Hospital.  

In his September 1995 Notice of Disagreement statement, the 
veteran stated that his examination with the private 
physician showed that his condition had not improved since 
the initial examination by the VA.  Instead, it had worsened 
because the damaged nerves had now become arthritic.  He 
stated that he was now suffering with pain and discomfort, 
that was more severe than at the time of the last VA 
examination.  The veteran argued that there were numerous 
diagnostic machines that could determine the function of the 
human body, but that there was no device that could track the 
nerves impulses in the human body; and that such made it 
difficult for an observer to make decisions for disability 
ratings.  The veteran stated that he believed that his 
physical problems warranted a higher evaluation, and that his 
records proved that he deserved the increased rating.  

In a January 1996 statement attached to his substantive 
appeal, the veteran responded to an issue discussed in the 
September 1995 Statement of the Case, which concerned the 
fact that he could not get a higher, 20 percent, rating 
unless amputation was shown.  The veteran said that while his 
finger had not been amputated, the finger was far from normal 
and that he suffered constant pain with his disability.  

In a May 1997 rating decision, the RO simply responded that 
absent a showing of amputation of the index finger of the 
non-dominant hand with resection of the metacarpal head or 
amputation at, or proximal to, the proximal interphalangeal 
joint, a 20 percent evaluation was not warranted.  

In September 1998, the veteran wrote a letter and stated 
therein that he was experiencing excruciating pain the left 
index finger; that he found it hard to sleep during the 
night; and he had problems with the finger during rainy 
seasons.  The veteran stated that he was willing to have his 
injured finger evaluated by a VA physician, if necessary.  

In January 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board in Washington, 
D.C.  The veteran essentially indicated that he was very 
unhappy with his rating evaluation because of the history of 
wartime service surrounding the disability.  He described 
being taken to the hospital after the accident; receiving 
medication for the injury; and the residual effect that 
resulted immediately following the injury.  Hearing 
Transcript (T.) 1-3.  Regarding current manifestations, the 
veteran stated that the finger was very numb, and was painful 
during adverse weather.  T. 3.  The veteran said that he 
believed that evaluation was worth more than 10 percent 
because the disability took away from a lot of things in his 
life.  Id.  He stated that he was talented and could play a 
guitar before the injury; and that, being right hand 
dominant, he had to end his military career because he was 
not good at using his left hand.  Additionally, the veteran 
believed that the evaluation was worth more than 10 percent 
because in service after the incident, he went back to flying 
and not once did he complain of his injury during flight 
physical examinations although he flew for the rest of the 
time in service with pain.  Id.  In further describing his 
current problems, the veteran stated that the numbness in his 
finger traveled to the back of his hand, to the wrist joint, 
and that his finger did not have any sensation to touch.  T. 
4.  The veteran reiterated that he had pain of the left index 
finger all of the time, and when the weather changed.  The 
Chairman of the meeting, or Member of the Board, noted for 
the record that the left index finger looked to be in a fixed 
state at the first crease coming from the palm of the hand.  
T. 5.  The veteran indicated that his occupation was that of 
a substitute teacher.  T. 7.  He never had to turn down a 
substitute teaching position due to the pain in his finger.  
Id.  

The Board has reviewed the record in its entirety, and the 
evidence pertinent to this claim does not support an 
increased rating at this time.  The veteran's disability, 
characterized as status post fractured/lacerated left index 
finger (has also been referred to as left finger disability) 
is rated by analogy under Diagnostic Code 5225 for ankylosis 
of the index finger.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).  

Under Diagnostic Code 5225, a 10 percent rating will be 
assigned for ankylosis of the index finger, either favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(1998).  The regulatory note at the beginning of the section 
for evaluating ankylosis of fingers states that "with only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable."  
Id.  Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156; and in 
the veteran's case Diagnostic Code 5153 is the applicable 
code.

As the veteran is rated 10 percent under Diagnostic Code 
5225, which is the maximum rating available for ankylosis of 
the index finger of either the major or minor hand in either 
the favorable or unfavorable position, to establish a rating 
in excess of 10 percent, evidence must demonstrate that the 
veteran's left index finger disability is the equivalent to 
an amputation of the index finger under Diagnostic Code 5153.  

Under Diagnostic Code 5153, a rating of 10 percent is 
warranted when amputation of the index finger, as either the 
major or minor, is through the middle phalanx or at distal 
joint.  A 20 percent rating is warranted when, for amputation 
of the index finger, either major or minor is without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 
5153 (1998).  A review of the clinical evidence, however, 
demonstrates that this degree of disability, akin to an 
analogous rating for amputation, is clearly not met.  The 
veteran does not have a degree of limitation of motion to 
support an analogous rating under this code.  He has limited 
range of motion and impaired mobility at the proximal and 
interphalangeal joints, as shown examination, and he has 
complaints of pain, as indicated by testimony.  It is further 
noted that the veteran's testimony regarding this disability 
indicates that he thinks that he is entitled to a higher 
rating because of the pain he endured in service; however, 
the decision of whether the veteran receives a higher rating 
is determined by the severity of his condition at the present 
time, not that he kept quiet about his pain during flying 
missions in service.  As such, the Board finds that the RO 
appropriately evaluated the veteran's residuals of an injury 
of the left index finger as 10 percent disabling under the 
code analogous for ankylosis.

The Board has also considered the veteran's argument that he 
is entitled to an increased evaluation based on functional 
impairment due to pain, weakness, and painful motion.  See 38 
C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Inasmuch as the left finger disability is currently 
evaluated as 10 percent disabling, which, again, is the 
maximum schedular evaluation for favorable ankylosis of an 
index finger, an increased evaluation pursuant to 38 C.F.R. § 
4.40, 4.45, and DeLuca is not warranted.  See Johnson v. 
Brown, 10 Vet. App. 80 (1997).  When a diagnostic code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), which 
provide for rating functional impairment of the 
musculoskeletal system from pain and weakness, must also be 
considered.  The ratings must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although there 
is pain in the left index finger, the veteran was able to 
move his finger into a position holding it at the first 
crease during the personal hearing.  The record does not 
portray that he has functional loss due to pain on use or due 
to flare-ups, as he is able to perform and use his hands as a 
ventriloquist and he works as substitute teacher without 
indication of disuse of his finger therein.  Furthermore, the 
RO stated that the 10 percent evaluation was assigned based 
on the veteran's subjective complaints and evidence of 
limitation of motion.  

This type of disability picture more nearly approximates a 
rating analogous to ankylosis and not amputation.  The Board 
finds that the pain and tenderness reported by the veteran do 
not produce a functional impairment which is equivalent to 
amputation of the left index finger.  Since a higher 
evaluation under Diagnostic Code 5225 cannot be assigned, and 
there is no other schedular basis upon which to grant a 
higher rating, the preponderance of the evidence is against 
allowance of the claim, and the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107(b) (West 1991).  

In the alternative, the veteran may be afforded an 
extraschedular rating if it is shown that his symptoms are so 
unusual or extraordinary as to warrant extraschedular rating; 
and that the disability picture renders impractical the 
application of the regular schedular standards.  That is, an 
extraschedular disability rating is authorized by VA 
regulations "to accord justice."  38 C.F.R. 3.321(b) (1998).  
In order for an extraschedular rating to be granted, an 
exceptional or unusual disability picture must be presented.  
Factors which must be considered include marked interference 
with employment or frequent periods of hospitalization.  Id.  
In Floyd v. Brown, 8 Vet. App. 88 (1996), the Court held that 
the Board did not have jurisdiction to address the provisions 
of 38 C.F.R. § 3.321(b)(1) in the first instance, but that 
the Board was still obligated to seek out all issues that 
were reasonably raised from a liberal reading of documents or 
testimony and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
Floyd by indicating that its finding there did not preclude 
the Board from affirming a RO conclusion that a claim did not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  

In this instance, the Board finds that the veteran's 
disability picture does not warrant extraschedular 
consideration in that, again, the veteran functions as a 
substitute teacher without problems or marked interference 
therein due to his left finger.  The record does not show 
frequent hospitalizations either.  38 C.F.R. § 3.321(b)(1); 
see, Bagwell, supra; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Accordingly, the veteran's claim is denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post fractured/lacerated left index finger is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


